Citation Nr: 1418929	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for cervical spine disorder. 

3.  Entitlement to service connection for inguinal ligament strain.

4.  Entitlement to service connection for right hip disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September r2004 to March 2005 and from August 2005 to November 2006, and she had additional service in the Army National Guard.  

These matters come on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision by the Department of Veterans Affairs, Regional Office, located in San Juan, the Commonwealth of Puerto Rico (RO), which, in pertinent part, denied the benefits sought on appeal.  

In February 2011, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development. 

The issues of entitlement to service connection for cervical spine, right hip and inguinal ligament disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current diagnosis of sleep apnea. 

2.  The Veteran's sleep difficulties (identified as dyssomnia) have been clinically determined to be part of her service-connected psychiatric disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's sleep apnea claim in February 2011 for additional evidentiary development.  In particular, the Board instructed the RO (via the AMC) to schedule the Veteran for a VA examination so that the nature and etiology of any diagnosed sleep disorder.  The Veteran was provided with a VA examination in May 2011.  In that examination report, the VA examiner recorded the Veteran's reported medical history and findings from clinical evaluation, but the examiner found that there was no evidence of a current disability.  The AMC then readjudicated the Veteran's claim in an October 2012 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in July 2007 that addressed of the elements concerning her claim for service connection prior to adjudication of the claim in the November 2007 rating decision.  The letters informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to her and VA's respective duties for obtaining evidence.  The Veteran was also informed on how VA determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to her claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  
The Veteran was provided with a VA general medical examination in August 2007, as well VA respiratory examination in June 2011 in conjunction with her claim.     Each examination report contains the Veteran's reported medical history and findings from clinical examination.  In the June 2011 VA examination report, the VA examiner noted a review of the record and the examiners provided medical opinions with comprehensive statement in support of the conclusions on the nature and etiology of the claimed conditions.  The Board finds that the VA examinations and medical opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for sleep apnea.  
The Veteran contends that she has sleep apnea that first manifested during her period of active service.  She reported experiencing abrupt coughing and a sensation of lack of air while lying down and that these symptoms began during her active duty service.  She stated that she has also experienced these episodes during the day while at work, although they occur more frequently at night.  

A review of the Veteran's service treatment records have been reviewed and are negative for reports of sleep or respiratory disturbances during her periods of active duty service.  Notably, on the report of a November 2006 post-deployment health survey after her second deployment to Iraq, the Veteran denied symptoms of feeling tired after sleep.  Her service treatment records from Army National Guard service do show that she was treated for sleep disorder and prescribed medication in June 2007.  

In August 2007, the Veteran underwent a VA general medical examination, at which time the examiner noted her reported symptoms.  The Veteran reported experiencing episodes of loud snoring and reports from others that she stopped breathing while sleeping.  She stated that she awoke with dyspnea and asphyxia, and felt tired even after sleeping during the night.  The physical examination was negative for any abnormalities affecting the nose, sinuses, mouth, throat, chest, or lungs.  An associated pulmonary function study was normal.  Following the examination, the examiner commented that a chest X-ray examination performed within the previous year was also normal.  However, the VA examiner stated that she was unable to make a final diagnosis related to the Veteran's claim with a sleep screening, which was not completed due to the Veteran's failure to appear for the scheduled sleep study appointment. 

Subsequent VA treatment records show that the Veteran underwent a sleep screening in October 2007.  Following an evaluation with the Berlin and Epworth questionnaires, the VA medical provider determined that the Veteran showed significant signs and symptoms suggestive of sleep apnea. However, a November 2007 VA sleep study report does not show a diagnosis of sleep apnea based on the results from clinical evaluation.  Rather, it was noted that during the sleep study, the treating medical providers observed that the Veteran has spontaneous arousal, mild to loud snoring, and interrupted sleep pattern.  It was felt that the Veteran might have a possible REM sleep behavior disorder. 

In May 2011, the Veteran was afforded a VA respiratory examination, at which time the examiner noted her reported symptoms of insomnia, difficulty sleeping, un-restorative sleep, and daytime somnolence.  She reported that she first experienced these symptoms during her deployment in Iraq.  She denied being awakened at night due to snoring.  The Veteran informed the VA examiner that she had undergone a sleep study in 2008, which was negative for sleep apnea.  The Veteran also reported that she currently works as a police clerk and her work schedule results in irregular sleep schedule.  The physical examination was negative for any abnormalities affecting the nose, sinuses, mouth, throat, chest, or lungs.  An associated pulmonary function study was normal.  The findings from clinical sleep study did not reveal any evidence of sleep apnea, and revealed that the Veteran had normal respiratory disturbances, increased sleep latency, decreased slow wave sleep, and snoring.  The VA examiner concluded that the sleep study was negative for sleep apnea and there was no evidence of sleep apnea based on clinical examination and interview of the Veteran.  

A November 2011 VA supplemental medical opinion report contains the opinion of the clinical psychologist that the Veteran's complaints of sleep impairment are attributable to her Axis I diagnosis of dyssomnia, which is at least as likely as not secondary to her service-connected depressive disorder.  The Veteran is service-connected for major depressive disorder with dyssomnia and panic disorder, evaluated as 50 percent disabling, effective from November 2006 and as 70 percent disabling, effective from September 2011.  The Board notes that chronic sleep impairment is a symptom listed as an example of occupational and social impairment related to mental disorders in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

Based on the foregoing, the Board finds that the Veteran is not entitled to service connection for a sleep apnea.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in her claims and description of her symptoms, the most competent medical evidence of record does not show that the Veteran has a current diagnosis of sleep apnea at any period of her appeal.  Indeed, as noted above and discussed below, the record reflects that the November 2007 VA sleep study was inconsistent with sleep apnea.  In addition, the June 2011 VA examination report included specific findings that the Veteran did not have sleep apnea based on the findings from clinical evaluation and interview.  

The Board has also considered the Veteran's claim that she had symptoms of sleep apnea manifested by snoring, interrupted sleep cycles, and waking up gasping for air in service and since then.  The Veteran is competent to report such symptoms. However, the Veteran is not competent, however, to diagnose sleep apnea disability based on her observed physical symptoms, given the medical complexity of such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)(explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Rather, the Board affords significant probative weight to the finding of the June 2011 VA examination and sleep study report as well as the November 2007 sleep study results.  In each case, the medical professional considered the Veteran's reported symptoms; however, based on objective examination and evaluation, the medical professionals in each case concluded that there was no current sleep apnea disability to diagnose.  

As there is no competent medical evidence of sleep apnea disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing sleep apnea disability or otherwise linking her current symptoms to service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the medical treatment professionals considering the Veteran's contentions have found the evidence inconsistent with a diagnosis of sleep apnea based on clinical testing, and her complaints of sleep impairment have been associated with her service-connected psychiatric disability.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Pursuant to the Board's 2010 remand direcitves, the Veteran was afforded with VA joints and spine examination in June 2011.  However, the findings contained in that examination report are inadequate for VA adjudication purposes, and on remand, the Veteran should be afforded with new VA joint and spine examinations to determine the nature and etiology of her claimed conditions. 

With respect to the Veteran's cervical spine disorder, the June 2011 VA examination report shows that x-ray findings were consistent with straightening of the cervical spine that might be reactive to muscle spasms and there was evidence of degenerative changes in the cervical spine.  The VA examiner opined that the Veteran's muscles spasms were likely related to her left shoulder pain in protection reaction, but the Veteran's degenerative changes in the cervical spine were related to the aging process.  Notably, in an October 2012 rating decision, the RO awarded service connection for residuals of left shoulder dislocation with trapezius myositis and assigned a 20 percent disability rating, effective from October 2012.  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439   (1995). 

An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Based on the conflicting evidence in the 2011 VA spine examination report, it remains unclear to the Board whether the Veteran's service-connected residuals of left shoulder dislocation with trapezius myositis has proximately caused or aggravated her degenerative changes in the cervical spine.  On remand the Veteran should be afforded with new VA spine examination to determine whether her cervical spine disorder is proximately due to her service-connected left shoulder disability.

Regarding the Veteran's right hip and inguinal ligament disorder, in the June 2011 VA joints examination report, the VA examiner noted the Veteran's reported medical history of hip and pelvic pain since her 2006 injury and noted the in-service and post-service treatment for pelvic.  However, the 2011 VA examiner stated that he was unable to express a medical opinion as to whether the Veteran's current diagnosed right hip bursitis and inguinal ligament disorder were related to her period of service, to include the 2006 injury, without resorting to mere speculation. A sufficient rationale statement was not provided in support of these medical statements.  The examiner merely noted that there was no evidence of right hip or pelvic trauma during her period of service, despite the complaints of hip and pelvic pain documented in the service treatment records.  Moreover, the VA examiner did not discuss the Veteran's reported medical history of continuity of symptoms since her period of service. 

It is unclear from the record why the June 2011 VA examiner could not provide medical opinions without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the report 2011 VA examiner's opinion is inadequate and a supplemental VA medical opinion should be obtained.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take all indicated action in order to ensure that the Veteran has been provided with proper notice regarding the evidence and information necessary to substantiate any claim of service connection on a secondary basis under 38 C.F.R. § 3.310.

2. The RO/AMC then should take appropriate steps to contact the Veteran and seek her assistance in identifying the names, addresses and approximate dates of treatment rendered by all health care providers, VA and non-VA, who may possess additional records pertinent to the claims remaining on appeal.

3. Once all available treatment records have been associated with the claims folder to the extent possible, the RO should arrange to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of her cervical spine disorder.


After reviewing of the entire record and examining the Veteran, the examiner is requested to answer the following. 

a)  Identify the nature of the Veteran's cervical spine disorder. 

c)  Provide a clear, well-supported medical opinion as to whether it is at least as likely as not (or the evidence is at least in approximate balance) that any diagnosed cervical spine disorder is caused or aggravated by her service-connected residuals of residuals of left shoulder dislocation with trapezius myositis.  In doing so, the examiner should comment on the June 2011 VA cervical spine x-ray film report that revealed consistent with straightening of the cervical spine that may be reactive to muscle spasms.

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

4. Once all the available records have been associated the claims folder, arrange for the claims folder to be reviewed by the June 2011 VA joint examiner, or if unavailable, an appropriate examiner, in order to provide a medical opinion on the etiology of the Veteran's claimed right hip and inguinal ligament disorders.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the supplemental medical opinion.  The report must indicate that the claims file was reviewed in conjunction with the report. 

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right hip bursitis and inguinal ligament disorders are causally or etiologically related to her period of active service, to include 2006 injuries sustained from falling.  In doing so, the examiner should consider the service treatment records as well as the Veteran's reported history of symptoms. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the remaining claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


